PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Sytnik et al.
Application No. 16/149,812
Filed: 2 Oct 2018
For: Systems And Methods Of Image Enhancement

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO WITHDRAW HOLDING OF ABANDONMENT BASED ON EVIDENCE THAT A REPLY WAS TIMELY FILED” filed October 12, 2020.

The petition under 37 CFR 1.181 is GRANTED.

This application became abandoned for failure to file a timely response to the non-Final Office Action mailed April 1, 2020 which set a three (3) MONTH period for response. Accordingly, a Notice of Abandonment was mailed October 5, 2020. 

Petitioner asserts that a proper response was filed on October 1, 2020 with a three month extension of time.

A search of the application file and the USPTO records reveals that in fact, a response was timely filed on October 1, 2020, with a three month extension of time and is of record. 

In view thereof, the Notice of Abandonment was mailed in error.

Accordingly, the holding of abandonment is withdrawn and the Notice of Abandonment is vacated. No petition fee is due and none has been charged.

This matter is being referred to Technology Center 2698 for treatment of the response filed October 1, 2020 made timely by the filing of the three month extension of time. 

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET